

116 S4266 IS: Restitution for Economic losses Caused by Leaders who Allow Insurrection and Mayhem Act
U.S. Senate
2020-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4266IN THE SENATE OF THE UNITED STATESJuly 22, 2020Mr. Cruz introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo provide civil liability for injuries in law enforcement free zones, and for other purposes. 1.Short titleThis Act may be cited as the Restitution for Economic losses Caused by Leaders who Allow Insurrection and Mayhem Act or the RECLAIM Act.2.FindingsCongress finds the following:(1)Law enforcement officers are vital to the protection and safety of communities.(2)Elected officials and other senior officials abuse the public’s trust and endanger their citizens when they refuse to provide law enforcement services to protect life and property.(3)The right to life, liberty, and property are ensured by the Constitution of the United States, and the protection of these rights is the duty of the Federal, State, and local governments.(4)Many local governments have refused to protect the fundamental rights described in paragraph (3) by voluntarily standing down law enforcement officers and allowing roving mobs to destroy property and individual livelihoods, including in—(A)Minneapolis, Minnesota, where unrest and violence destroyed hundreds of buildings and further eroded trust in local law enforcement officers to devastating effect; and(B)Portland, Oregon, where a mob set fire to the Multnomah County Justice Center, looted numerous businesses in the downtown area, injured two police officers, and physically assaulted multiple peaceful protestors and other individuals. (5)Other local governments have gone further still by recognizing autonomous zones in which law enforcement officers are not allowed to operate, including in Seattle, Washington, where the decision of the Mayor of Seattle to withdraw law enforcement officers from multiple blocks of the City of Seattle to create a police free autonomous zone led to significant destruction of property, 4 shootings, and the murder of 2 young Americans in the zone. (6)Elected officials or other senior officials in the State and local governments who refuse to protect life and property from the ravages of a riot or mob behavior make their communities less safe by inviting more crime and violence, and act with willful disregard for the safety, comfort, and livelihoods of the individuals who they refuse to protect. (7)State and local governments that publicly announce the withdrawal of law enforcement protection from individuals or geographical areas so as to encourage and endorse the political and social viewpoints of protestors or rioters erode the public’s trust and fail to provide equal protection of the law. 3.Civil actions for injuries in law enforcement free zonesSection 1979 of the Revised Statutes (42 U.S.C. 1983) is amended—(1)by inserting (a) before Every person; and(2)by adding at the end the following: (b)(1)In this subsection—(A)the term law enforcement free zone—(i)means a geographical area or structure that law enforcement officers are lawfully entitled to access but are instructed, demanded, or forced—(I)not to access; or(II)to access only in exceptional circumstances; and(ii)does not include a geographical area or structure from which law enforcement officers are briefly withheld as a tactical decision intended to resolve safely and expeditiously a specific and ongoing unlawful incident posing an imminent threat to the safety of individuals or law enforcement officers; and (B)the term riot has the meaning given the term in section 2102 of title 18, United States Code. (2)A person with the lawful authority to direct a law enforcement agency shall be subject to treble damages for a violation of subsection (a) if the violation relates to the person's use of such authority to—(A)establish or recognize, whether formally or informally, a law enforcement free zone; or(B)prohibit law enforcement officers from taking law enforcement action related to a riot for any reason other than to prevent imminent harm to the safety of law enforcement officers..4.Liability for law-enforcement free zones and standing down during rioting(a)DefinitionsIn this section:(1)Law enforcement free zoneThe term law enforcement free zone has the meaning given the term in subsection (b) of section 1979 of the Revised Statutes (42 U.S.C. 1983), as added by section 3 of this Act. (2)RiotThe term riot has the meaning given the term in section 2102 of title 18, United States Code. (b)Liability for law enforcement free zones(1)In generalA person with the lawful authority to direct a law enforcement agency shall be liable to any person who suffers severe physical injury or death as the result of a third-party’s criminal conduct or whose property is substantially damaged or destroyed as the result of a third-party’s criminal conduct if—(A)the person directed the law enforcement agency to establish or recognize, whether formally or informally, a law enforcement free zone; (B)the criminal conduct and associated harm was foreseeable and occurred in the law enforcement free zone; (C)the law enforcement free zone created an opportunity that otherwise would not have existed for the third-party’s crime to occur; and(D)the criminal conduct affected interstate commerce as described in paragraph (2). (2)Affecting interstate commerceFor purposes of paragraph (1), criminal conduct shall be considered to have affected interstate commerce if—(A)the person injured by the criminal conduct traveled in interstate or foreign commerce with the intent to enter the law enforcement free zone; (B)the criminal conduct is a violation of a Federal criminal law; (C)the person who committed the criminal conduct traveled in interstate or foreign commerce, or used any facility of interstate or foreign commerce, with intent to commit the crime; or(D)the property damaged or destroyed by the criminal conduct is used in or affecting interstate or foreign commerce.(c)Liability for standing down during riotsA person with the lawful authority to direct a law enforcement agency who uses that authority to prohibit law enforcement officers from taking law enforcement action that would prevent or materially mitigate significant physical injury or death or damage or destruction of property caused by or related to a riot for any reason other than to prevent imminent harm to the safety of law enforcement officers shall be liable to any person who subsequently suffers significant physical injury or death or whose property is subsequently destroyed or damaged as the result of a third-party’s criminal conduct, if—(1)the person injured traveled in interstate or foreign commerce with the intent to enter the law enforcement free zone;(2)the injury was caused by an act that is a violation of a Federal criminal law; (3)the person who caused the injury traveled in interstate or foreign commerce, or used any facility of interstate or foreign commerce, with intent to commit the criminal conduct; or(4)the property damaged or destroyed is used in or affecting interstate or foreign commerce.5.Eligibility for law enforcement grants and emergency and disaster funding(a)Byrne grant programSection 501 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10152) is amended by adding at the end the following:(h)Protection of individuals and property(1)DefinitionsIn this subsection—(A)the term law enforcement free zone has the meaning given the term in section 1979(b) of the Revised Statutes (42 U.S.C. 1983(b)); and(B)the term riot has the meaning given the term in section 2102 of title 18, United States Code. (2)Required protection of individuals and propertyBeginning in the first fiscal year after the date of enactment of the RECLAIM Act, a State or unit of local government that receives a grant under this part shall take all reasonable steps to protect individuals from physical injury and property from depredation caused by unlawful acts within the jurisdiction of the State or unit of local government, as the case may be. (3)Failure to protect describedFor purposes of paragraph (2), a State or unit of local government shall be considered to have failed to take all reasonable steps to protect individuals from physical injury and property from depredation only if—(A)a senior official, governing body, or policy from the State or unit of local government prohibits, or prohibited during the relevant fiscal year, law enforcement officers from taking law enforcement action that would prevent or materially mitigate physical injury or property depredation caused by or related to a riot for any reason other than to prevent imminent harm to the safety of law enforcement officers; (B)a senior official, governing body, or policy from the State or unit of local government established or recognized during the relevant fiscal year, whether formally or informally, a law enforcement free zone for any reason other than to prevent imminent harm to the safety of law enforcement officers; (C)the State or unit of local government has a custom or policy not to prosecute an individual who engages in unlawful activity as part of a riot; or(D)the State or unit of local government declines to prosecute an individual who engages in unlawful activity as part of a riot because the unlawful activity is related to or associated with expression of speech protected by the First Amendment to the Constitution of the United States. (4)Penalty for noncomplianceIf the Attorney General determines that a State or unit of local government has failed to comply with this subsection, the Attorney General may reduce the amount of the award for the State or unit of local government under this part for the fiscal year following the determination by, the greater of—(A)25 percent; or(B)an amount equal to twice the monetary value of the property damaged and the personal injury caused by the failure of the State or unit of local government to take reasonable steps to protect against the damage and injury..(b)COPS grant programSection 1701 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381) is amended by adding at the end the following:(n)Protection of individuals and property(1)DefinitionsIn this subsection—(A)the term law enforcement free zone has the meaning given the term in section 1979(b) of the Revised Statutes (42 U.S.C. 1983(b)); and(B)the term riot has the meaning given the term in section 2102 of title 18, United States Code. (2)Required protection of individuals and propertyBeginning in the first fiscal year after the date of enactment of the RECLAIM Act, a State or unit of local government that receives a grant under this section shall take all reasonable steps to protect individuals from physical injury and property from depredation caused by unlawful acts within the jurisdiction of the State or unit of local government, as the case may be. (3)Failure to protect describedFor purposes of paragraph (2), a State or unit of local government shall be considered to have failed to take all reasonable steps to protect individuals from physical injury and property from depredation only if—(A)a senior official, governing body, or policy from the State or unit of local government prohibits, or prohibited during the relevant fiscal year, law enforcement officers from taking law enforcement action that would prevent or materially mitigate physical injury or property depredation caused by or related to a riot for any reason other than to prevent imminent harm to the safety of law enforcement officers; (B)a senior official, governing body, or policy from the State or unit of local government established or recognized during the relevant fiscal year, whether formally or informally, a law enforcement free zone for any reason other than to prevent imminent harm to the safety of law enforcement officers; (C)the State or unit of local government has a custom or policy not to prosecute an individual who engages in unlawful activity as part of a riot; or(D)the State or unit of local government declines to prosecute an individual who engages in unlawful activity as part of a riot because the unlawful activity is related to or associated with expression of speech protected by the First Amendment to the Constitution of the United States. (4)Penalty for noncomplianceIf the Attorney General determines that a State or unit of local government has failed to comply with this subsection, the Attorney General may reduce the amount of the award for the State or unit of local government under this section for the fiscal year following the determination by, the greater of—(A)25 percent; or(B)an amount equal to twice the monetary value of the property damaged and the personal injury caused by the failure of the State or unit of local government to take reasonable steps to protect against the damage and injury..(c)Emergency assistanceTitle VII of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5201 et seq.) is amended by adding at the end the following:707.Limitation on funding eligibility(a)DefinitionsIn this section—(1)the term law enforcement free zone has the meaning given the term in section 1979(b) of the Revised Statutes (42 U.S.C. 1983(b)); and(2)the term riot has the meaning given the term in section 2102 of title 18, United States Code. (b)Required protection of individuals and propertyA State or unit of local government shall not be eligible for any major disaster assistance under title IV or emergency assistance under title V under a major disaster or emergency declaration, respectively, relating to a riot or other civil unrest within the jurisdiction unless the State or unit of local government takes all reasonable steps to protect individuals from physical injury and property from depredation caused by unlawful acts occurring as part of the riot or unrest within the jurisdiction of the State or unit of local government, as the case may be. (c)Failure To protect describedFor purposes of subsection (b), a State or unit of local government shall be considered to have failed to take all reasonable steps to protect individuals from physical injury and property from depredation only if—(1)a senior official, governing body, or policy from the State or unit of local government prohibits law enforcement officers from taking law enforcement action that would prevent or materially mitigate physical injury or property depredation caused by or related to a riot for any reason other than to prevent imminent harm to the safety of law enforcement officers; (2)a senior official, governing body, or policy from the State or unit of local government established or recognized, whether formally or informally, a law enforcement free zone for any reason other than to prevent imminent harm to the safety of law enforcement officers; (3)the State or unit of local government has a custom or policy not to prosecute an individual who engages in unlawful activity as part of a riot; or(4)the State or unit of local government declines to prosecute an individual who engages in unlawful activity as part of a riot because the unlawful activity is related to or associated with expression of speech protected by the First Amendment to the Constitution of the United States. (d)Rule of constructionNothing in this section shall be construed to limit the eligibility of an individual or private entity to receive major disaster assistance under title IV or emergency assistance under title V..